ORDER

PER CURIAM:
AND NOW, this 29th day of June, 2000, there having been filed with this Court by Stephen Gene Smith his verified Statement of Resignation dated May 31, 2000, stating that he desires to resign from the Bar of the Commonwealth in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Stephen Gene Smith be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.